            Case 2:19-cr-00304-RFB-VCF Document 167 Filed 03/22/21 Page 1 of 3



 1   Telia U. Williams, Esq.
     Nevada Bar No. 9359
 2
     10161 Park Run Dr., Ste. 150
 3   Las Vegas, Nevada 89145
     Tel: (702) 835-6866
 4   telia@telialaw.com
     Attorney for Defendant,
 5
     Latonia Smith
 6
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                              Case No.: 2:19-cr-00304-RFB-VCF-1

10                  Plaintiff,

11   vs.                                                    AMENDED MOTION TO SET FARETTA
                                                            HEARING
12
     LATONIA SMITH,
13
                    Defendant.
14

15
             Defendant Latonia Smith moves the court, by way of her appointed counsel, Telia U.
16
     Williams, as soon as possible, to set a hearing to canvass her, pursuant to Faretta v. California 1,
17
     in order that she may be allowed to proceed in this case pro se. Ms. Smith’s intention is to
18

19   proceed pro se, and to have the earliest date possible for her trial. At the same time, Ms. Smith is

20   not certain that she can be ready for her trial as a pro se defendant by the current date for trial,
21
     but she is not interested in moving the trial date at this time. The defendant respectfully submits
22
     that she would first like to be canvassed for Faretta, and if determined competent to represent
23
     herself, then the court may canvass Ms. Smith regarding her trial readiness vis-à-vis available
24

25   trial dates.

26

27

28                  1
                        See 422 U.S. 806 (1975).
                                                        1
              Case 2:19-cr-00304-RFB-VCF Document 167 Filed 03/22/21 Page 2 of 3



 1            Ms. Smith initially sought this relief on an emergency basis on or near June 8, 2020.
 2
     However, after the filing of her Faretta motion, the Government challenged Ms. Smith’s
 3
     competence to stand trial. On or near August 10, 2020, the court ordered that Ms. Smith undergo
 4
     a competency evaluation pursuant to Title 18, United States Code, Section 4241(b). Ms. Smith
 5

 6   was transferred into the custody of the Bureau of Prisons for a competency evaluation, which

 7   was completed on or near October 8, 2020. This court conducted a competency hearing for Ms.
 8
     Smith on or near January 21, 2021, at which Ms. Smith was found competent. The court held a
 9
     hearing on or near March 3, 2021, where among other things, undersigned counsel was directed
10
     to file an updated Faretta request, if Ms. Smith desired one, by today, March 22, 2021, as well as
11

12   to let the court know about Ms. Smith’s intentions regarding trial readiness and the available trial

13   dates.
14
              Thereafter, Ms. Smith was transferred back to the Nevada Southern Detention Center
15
     (NSDC), where she arrived on or near March 10, 2021. Counsel has had two videoconferences
16
     since then with Ms. Smith in which she has confirmed her desire to proceed in representing
17

18   herself. Nonetheless, Ms. Smith also desires to assert her Speedy Trial rights, and to have her

19   trial go forward as soon as possible. Ms. Smith would like contemporaneously to discuss trial
20
     readiness and available trial dates if she has been found competent to represent herself. If Ms.
21
     Smith is not able to represent herself, she likely intends to request to keep her trial date.
22
     ///
23

24   ///

25   ///
26
     ///
27
     ///
28
                                                        2
           Case 2:19-cr-00304-RFB-VCF Document 167 Filed 03/22/21 Page 3 of 3



 1           Thus, Ms. Smith requests that she be canvassed as soon as possible to determine her
 2
     ability to represent herself.
 3
                     Dated this 22nd day of March, 2021.
 4
                                                         Respectfully submitted,
 5

 6
                                                         LAW OFFICE OF TELIA U. WILLIAMS
 7                                                       /s/ Telia U. Williams, Esq.
                                                         Telia U. Williams, Esq.
 8                                                       Nevada Bar No. 9359
                                                         10161 Park Run Dr., Ste. 150
 9
                                                         Las Vegas, NV 89145
10                                                       Attorney for Defendant, Latonia Smith

11
                                       CERTIFICATE OF SERVICE
12

13           The undersigned hereby certifies that on the following date the foregoing motion was

14   electronically filed with the Clerk of Court using the CM/ECF system which sent notification of
15
     such filing to all counsel of record.
16
     Dated: March 22, 2021
17
                                                            /s/ David DaSilva
18
                                                            _______________________________
19                                                          For the Law Office of Telia U. Williams

20

21

22

23

24

25

26

27

28
                                                     3
